t c memo united_states tax_court angela barriga f k a angela robledo petitioner v commissioner of internal revenue respondent docket no filed date angela barriga pro_se monica j miller for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioner’s federal_income_tax and penalties for l992 and as follows addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure -- dollar_figure big_number dollar_figure big_number big_number -- big_number respondent also determined that petitioner is not entitled to relief from joint_and_several_liability for and the petition seeks relief from both determinations the issue for decision is whether petitioner is eligible for relief under sec_6015 for any of the years through unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time she filed the petition in this case petitioner was born and raised in medellin colombia in petitioner graduated from asbury college in wilmore kentucky and in she graduated with a degree of master of science in education from baylor university in texas thereafter she was employed as an elementary_school teacher and she received wages as a teacher during each of the years in issue in petitioner graduated from the reynaldo g garza school of law in san benito texas petitioner did not pass the texas state bar examination petitioner married amado robledo robledo in she filed for divorce in robledo filed a bankruptcy petition in the divorce was finalized in petitioner was awarded money and various items of property in the final divorce decree including dollar_figure three automobiles and several parcels of real_property the divorce decree provided in part as follows amado robledo shall be solely responsible for all federal_income_tax liabilities of the parties from the date of marriage through date and shall timely pay any deficiencies assessments penalties or interest due thereon and shall hold petitioner harmless therefrom it is further ordered and decreed that the certificate of deposit in the amount of dollar_figure plus interest currently held in trust with the law office of paul l wiley in the names of amado robledo and angela b robledo will be used to offset any_tax liabilities including interest penalties and other assessments by the internal_revenue_service from the date of marriage through date petitioner and robledo filed joint federal_income_tax returns for and the joint returns reported underpayments of dollar_figure and dollar_figure for and respectively as of the time of trial on date the tax penalty and interest for and the tax and interest for were fully paid after application of payments by robledo in petitioner and robledo each filed returns for using the filing_status of married filing separate_return petitioner’s return for was filed in date and reported tax due of dollar_figure and an underpayment of dollar_figure on date respondent sent a notice_of_deficiency for to petitioner in or after date petitioner and robledo attempted to file an amended_return for using the status of married filing joint_return in date robledo filed separate returns for and on date joint form sec_1040x amended u s individual_income_tax_return for and were filed the amended returns claimed overpayments for and in the amounts of dollar_figure and dollar_figure respectively also on date petitioner and robledo filed a joint form_1040 for claiming an overpayment of dollar_figure each of the joint returns reported wages paid to petitioner schedule c profit or loss from business income of robledo and rental income from various properties owned by petitioner and robledo in or about petitioner represented by a certified_public_accountant filed a request for sec_6015 relief during the appeals process petitioner was allowed partial relief from joint_and_several_liability under sec_6015 for and respondent and petitioner’s representative together determined the appropriate allocation of the deficiency for each year by eliminating the portion of the deficiency attributable solely to robledo petitioner’s liability for the deficiencies determined in the notice_of_deficiency after application of sec_6015 was reduced to dollar_figure dollar_figure and dollar_figure for and respectively the addition_to_tax under sec_6651 for was reduced to dollar_figure and the accuracy-related_penalty under sec_6662 was reduced to dollar_figure dollar_figure and dollar_figure for and respectively for there are estimated_tax and withholding credits available to petitioner of dollar_figure and dollar_figure respectively that will fully pay the proposed tax and penalty assessments for there are estimated_tax and withholding credits available of dollar_figure and dollar_figure respectively opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that taxable_year sec_6013 under sec_6013 where a separate_return has been filed an election to file jointly may not be made more than years after the due_date of the return or after a notice_of_deficiency has been sent for the year a spouse requesting spouse may seek relief from joint_and_several_liability by following procedures established in sec_6015 sec_6015 a requesting spouse may request relief from liability under sec_6015 or if eligible may allocate liability according to provisions under sec_6015 sec_6015 if relief is not available under sec_6015 or c an individual may seek equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax sec_6015 petitioner has failed to address the applicable statutory provisions the adjustments involved in respondent’s determination or the relevant facts petitioner argues that she did not know the facts as to amounts owed when or why as petitioner never had anything to do with these matters petitioner generally claims that the division of property pursuant to the divorce decree was not equitable she received properties that were foreclosed the divorce decree was signed without notice to her and the system failed to treat her fairly and under sec_6015 and c relief from joint_and_several_liability is available only from proposed or assessed deficiencies sec_6015 c neither sec_6015 nor sec_6015 permits relief from liabilities that were reported on a return but remained unpaid 121_tc_73 because the liabilities from and are due to underpayments with respect to amounts reported on joint returns petitioner may obtain relief if at all only under sec_6015 we have jurisdiction to review respondent’s denial of petitioner’s request for equitable relief under sec_6015 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 we review such denial of relief to decide whether respondent abused respondent’s discretion by acting arbitrarily capriciously or without sound basis in fact jonson v commissioner supra pincite butler v commissioner supra pincite whether respondent’s denial of petitioner’s request for relief under sec_6015 was an abuse_of_discretion is a question of fact 115_tc_183 affd 282_f3d_326 5th cir petitioner bears the burden of proving an abuse_of_discretion 120_tc_137 see also 119_tc_306 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof jonson v commissioner supra pincite same as directed by sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for relief from joint_and_several_liability these procedures are set forth in revproc_2000_15 2000_1_cb_447 this court has upheld the use of these procedures in reviewing a negative determination see washington v commissioner supra pincite jonson v commissioner supra pincite revproc_2000_15 sec_4 c b pincite lists seven conditions threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 if the threshold conditions are satisfied revproc_2000_15 sec_4 c b pincite lists circumstances where relief will generally be granted subject_to two limitations if it is unclear whether these circumstances are satisfied the commissioner looks to revproc_2000_15 sec_4 c b pincite to determine whether the taxpayer should be granted equitable relief revproc_2000_15 sec_4 c b pincite lists the following six factors that the commissioner will consider as weighing in favor of granting relief for an unpaid liability positive factors the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse would suffer economic hardship if relief were denied the requesting spouse was abused by the nonrequesting spouse the requesting spouse did not know or have reason to know that the reported liability would be unpaid at the time that the return was signed the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability and the unpaid liability is attributable to the nonrequesting spouse revproc_2000_15 sec_4 c b pincite lists the following six factors that the commissioner will consider as weighing against granting relief for an unpaid liability negative factors the unpaid liability is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time that the return was signed the requesting spouse significantly benefited beyond normal support from the unpaid liability the requesting spouse will not suffer economic hardship if relief is denied the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year to which the request for relief relates and the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the unpaid liability no single factor is determinative and the list is not exhaustive see washington v commissioner supra pincite jonson v commissioner supra pincite petitioner is divorced from robledo and the divorce decree allocates tax_liabilities to robledo only those two factors weigh in her favor petitioner has not negated her knowledge of the reported liabilities has not shown that she would suffer economic hardship if relief were denied and has not shown that the liabilities are attributable to robledo her returns for the years subsequent to were delinquent until we cannot conclude on this record that denial of relief was an abuse_of_discretion the filing of a joint_return is required for a taxpayer to be granted relief under sec_6015 119_tc_191 because she filed a separate_return for and the subsequent attempted election of joint_return status was untimely under sec_6013 petitioner is not entitled to relief for and as detailed in our findings_of_fact respondent has made concessions for and respondent’s appeals_office and petitioner’s representative determined an allocation of the liabilities for those years under sec_6015 petitioner has not contested the deficiencies or the allocations and has not shown that she is eligible for additional relief beyond that already granted to her to be eligible for relief under sec_6015 petitioner must show among other things that she did not know or have reason to know of the understatement_of_tax on the subject returns that the understatements were attributable to robledo and that taking into account all the facts and circumstances it would be inequitable to hold her liable for the deficiency in tax attributable to the understatement in view of petitioner’s education we do not accept her generalized allegations that she knew nothing about tax matters for the years in issue she did not file timely returns for or even though she received compensation as a school teacher during those years she acknowledges that at the time the returns were filed she was represented by an attorney and a certified_public_accountant petitioner and robledo lived in a community_property_state and together owned rental real_estate some of which petitioner was awarded in the divorce decree petitioner seeks to be relieved of liability for taxes on her own income as well as that of robledo asserting that she was unfairly treated in the divorce proceedings and in the bankruptcy court she has not satisfied the requirements for relief under sec_6015 the relief that she was granted under sec_6015 includes any relief that she might have claimed under sec_6015 with respect to items attributable solely to robledo for the same reasons and applying the factors discussed with respect to we cannot conclude that denial of relief to petitioner under sec_6015 was an abuse_of_discretion we have considered the other arguments made by petitioner they are irrelevant to the legal issues in this case to reflect respondent’s concessions and the foregoing decision will be entered under rule
